DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    KIMBERLY JEAN KLEINHENZ,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D18-1246

                               [October 4, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case No. 2013CF000741A.

   David M. Lamos, Fort Pierce, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                           *           *           *

  Not final until disposition of timely filed motion for rehearing.